ease1:17-cv-00314-Al_C-SDA Documem 61 Filed 03/22/19 @%C&§,§§§§LECTRONICALLY

FILED
Doc#:
DATE FILED; 3 '2<=\ l

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

PARANEE SARIKAPUTAR, individually and
on behalf of others similarly situated, ET AL.,
Plaintiffs,
_against_ 1:17-cv-814` (ALC)
OPINION & ORDER
VERATIP CORP. ET AL.,
Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:

Paranee Sarikaputar, Phouviengsone Sysouvong, Supunnee Sukasawett, individually and
on behalf of others similarly situated, and Vinai Patan and Wipaporn Sittidej (collectively,
“Plaintiffs”) bring this putative class action against Veratip Corp., J. Akira LLC, ThaiNY
Restaurant LLC, Ninety-Nine Plus Corp., Perapong Chotimanenophan, Shue-Lee Cheng Li,
Chardenpong Oonapanyo, 9999 Midtown Corp., and Michael P. Bronstein (collectively,
“Defendants”) alleging violations of the Fair Labor Standards Act (“FLSA”), Nevv York Labor
LaW (“NYLL”), 26 U.S.C. § 7434, and NeW York General Business Lavv. Defendant Michal P.
Bronstein (hereinafter, “Mr. Bronstein” or “Defendant”) now moves for judgment on the
pleadings and a dismissal of all charges levied against him.

PROCEDURAL HISTORY

Plaintiffs filed their Complaint on February 2, 2017.l ECF No. l. On September 7, 2017,

l\/lr. Bronstein filed his AnsWer to the Complaint. ECF No. 18. Mediation held on October 25,

2017 proved to be unsuccessful because multiple defendants had yet to appear or respond. ECF

 

1 There continue to be numerous service and appearance issues in this case. See ECF, However, this Motion pertains
only to Defendant Bronstein, thus none of the service or appearance issues are relevant

 

Case 1:17-cV-00814-ALC-SDA Document 61 Filed 03/22/19 Page 2 of 6

Nos. 20-21. On December 12, 2017 , this case was referred to Magistrate Judge Stewart D.
Aaron. ECF No. 22. The Parties engaged in discussions regarding discovery with Judge Aaron.
ECF Nos. 24-34. On July 25, 2018, after considering letter motions from the Parties, the Court
granted Mr. Bronstein leave to file his Motion for Judgment on the Pleadings. ECF No. 40. On
August 8, 2018, Defendant filed his Motion along with a Declaration and Mernorandum of Law.
ECF Nos. 44-46. Plaintiffs filed their Opposition to Defendant’s Motion on October 22, 2018.
ECF Nos. 47. On October 29, 2018, Defendant filed his Reply to Plaintiffs’ Opposition. ECF No.
49. Defendant’s Motion is deemed fully briefed After careful consideration, Defendant’s Motion
for Judgment on the Pleadings is hereby DENIED.
BACKGROUND

Plaintiffs are a group of individuals who were employed by Defendants in various
capacities between November 1, 2011 and December 25, 2016. ECF No. 1, 1111 40, 117
(“Compl.). Plaintiffs Sarikaputar and Sysouvong were primarily employed as chefs. Icl. 1111 9-10.
Defendants are a group of restaurants, corporations, and individuals Id. 1111 11-36. In the
Complaint, Defendants are broken down into two categories: “corporate defendants” and
“owner/operator defendants.” [d. pp. 5-6. Allegedly, Mr. Bornstein was an “owner/operator
defendant.” Id. 1111 33~34. Plaintiffs allege that Mr. Bronstein, along with this co-owners, shared
employees, assigned work and work stations to employees on a weekly basis, paid employees
through a corporate defendant, and participated in the restaurant industry as partners and a
unified operation Id. 11 39.

Plaintiffs allege that, during the period of their employment, Mr. Bronstein and his fellow

employers failed to pay Plaintiffs a spread of hours, failed to provide employees with time of

2

 

Case 1:17-cV-00814-ALC-SDA Document 61 Filed 03/22/19 Page 3 of 6

hire notices and paystubs, and retaliated against Plaintiffs when they complained of their
inadequate pay. ld. 1111 41 -47. Furthermore, the Complaint alleges that Defendants failed to
compensate Plaintiffs for overtime, failed to consistently provide breaks to Plaintiffs, and
required Plaintiffs to work during the breaks that were provided. Id. 1111 53-64.
STANDARD OF REVIEW

“When deciding Rule 12(c) motions for judgment on the pleadings, a court employs the
standard that applies to motions to dismiss a complaint under Rule l2(b)(6). Thus, a court must
accept the allegations contained in the complaint as true and draw all reasonable inferences in
favor of the non-movant.” Walker v. Sankhi, 494 F. App’x 140, 142 (2d Cir. 2012) (citing L-7
Desz`gns, Inc. v. Ola’ Navy, LLC, 647 F.3d 419, 429 (2d Cir. 2011)). This tenet, however, is
“‘inapplicable to legal conclusions.”’ Martz`ne ’s Serv. Cir., ]nc. v. Town of Wallkill, 554 F. App’x
32, 34 (2d Cir. 2014) (citing Ashcroft v. Iql)al, 556 U.S. 662, 678 (2009)). Sirnply put, to survive
a Rule l2(c) motion, “[t]he complaint must plead ‘factual content that allows the court to draw
the reasonable inference that the defendant is liable for the misconduct alleged.”’ Icl. More
specifically, a complaint must contain “sufficient factual matter, accepted as true, to state a claim
to relief that is plausible on its face.” Urbina v. Cily of New York, 672 Fed.Appx. 52, 54 (2d Cir.
2016) (quoting Bank ofNew York v. Fz`rst Millennium, Inc., 607 F.3d 905, 922 (2d Cir. 2010))
(emphasis added). Finally, “[o]n a 12(c) motion, the court considers the complaint, the answer,
any written documents attached to them, and any matter of which the court can take judicial

notice for the factual background of the case.” L-7 Designs, Inc., 647 F.3d at 422.

 

Case 1:17-cV-00814-ALC-SDA Document 61 Filed 03/22/19 Page 4 of 6

DISCUSSION

To be held liable for violations of the FLSA, a defendant must be an employer of the
plaintiff alleging those violations.2 The FLSA defines an “employer” as “any person acting
directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. §
203(d). This definition has been interpreted as one with “striking breadt ,” so that the provisions
of the FLSA can have “the widest possible impact in the national economy.” Nationwz'cle Mut.
lns. CO. v. Dara'en, 503 U.S. 318, 326 (1992); Herman v. PSR Sec. Servs. Ltd., 172 F.3d 132, 139
(2d Cir. 1999).

“Whether an employer-employee relationship exists for purposes of the FLSA should be
grounded in economic reality.” Olvera v. Bareburger Group LLC, 73 F.Supp.3d 201, 205
(S.D.N.Y. 2014) (citing Barefz`elcl v. New York Cily Health & Hospitals Corp., 537 F.3d 132, 141
(2d Cir. 2008)). Under the FLSA, a plaintiff may have more than one employer, in which case,
“all joint employers are responsible, both individually and jointly, for compliance with all of the
applicable provisions of the act ...” 29 C.F.R. § 791.2(a); see Olvera, 73 F.Supp.3d at 205.

The Second Circuit promulgated the test for determining ‘employer’ status in Carter v.
Dutchess ley. Coll., 735 F.2d 8, 12 (2d Cir. 1984). The four-pronged test asks whether the
alleged employer “(1) had the power to hire and fire the employees, (2) supervised and
controlled employee work schedules or conditions of employment, (3) determined the rate and
method of payment, and (4) maintained employment records.” Id. at 12. While control is an

essential aspect of the ‘employer’ test, “such status does not require continuous monitoring of

 

2 The standard for determining employment under the NYLL i's “nearly identical” to the standard used under the
FLSA. See Olvera, 73 F.Supp.3d at 207 (comparing 29 U.S.C.A. § 203(d) with NYLL § 190(3)).

4

 

Case 1:17-cV-00814-ALC-SDA Document 61 Filed 03/22/19 Page 5 of 6

employees, looking over their shoulders at all times, or any sort of absolute control of one’s
employees.” Herman, 172 F.3d at 139. Moreover, control may be restricted or only exercised
occasionally, while still rendering a defendant as an employer. See id. (citing Brock v. Superior
Care, Inc., 840 F.2d 1054 (2d Cir. 1988)).

Here, in line with the test outlined in Herman, the Complaint alleges that Defendant
Bronstein, along with Chardenpong Oonapanyo, Shue~Lee Chng Li, and Perapong
Chotimanenophan, were “joint employers” operating three restaurants that “share employees”
and assign work to employees on a weekly basis depending on the various needs of the four
different locations. Compl. 11 39; See Herman, 172 F.3d at 139. Further, Plaintiffs allege that
Defendants, Mr. Bronstein included, “pa[id] employees using a common paycheck for the
weeks’ work using corporate Defendant J AKIRA LLC d/b/a ThaiNY.” Ia’. In addition, the
Complaint alleges that Mr. Bornstein and the other individual corporate Defendants named
above “engaged in related activities performed through unified operation and/or common control
for a common business purpose, and are co-owned by the same partners.” Id. Plaintiffs also
allege that the corporate Defendants failed to provide employment records they were obligated to
provide. ld.

While much of the language is “boilerplate,” at this stage the allegations in Plaintiffs
complaint need only be plausible and the Court must be able to make a reasonable inference that
Mr. Bronstein was one of Plaintiffs’ employers. See Wallkill, 554 F. App’X at 34. lt may be the
case that documents exist bolstering Mr. Bornstein’s claims, but neither the Complaint nor the

Answer was accompanied by exhibits shedding light on the issues presented in this Motion.

 

Case 1:17-cV-00814-ALC-SDA Document 61 Filed 03/22/19 Page 6 of 6

Based on the information presented and the facts alleged in the Complaint, the Court finds that
Plaintiffs have done enough to satisfy their burden.
C()NCLUSION
At this stage in the proceedings, Plaintiffs have sufficiently alleged facts that allows the
court to draw reasonable inferences that Defendant Bronstein is liable for the FLSA and NYLL
violations alleged in the Complaint. For the reasons set forth above, Defendant’s Motion for
Judgement on the Pleadings in hereby DENIED.

SO ORDERED.

Dated: March 22, 2019 y
New York, New York v/HM, 7 vA/&_ /)
ANDREW L. CARTER, JR. l
United States District Judge

 

